DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-17 are pending. Claims 14 and 15 are withdrawn. Claims 1-13, 16 and 17 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 16 and 17 in the reply filed on 1/17/2020 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the crosslinking reaction accelerator is generated by light irradiation or heating in the crosslinking reaction step having multiple stages”. This language is indefinite. First, there is no antecedent basis for the crosslinking reaction step having multiple stages. Additionally, it is unclear whether applicants intend for the accelerator to be generated in multiple stages or simply for the reaction step to have multiple stages. For examination purposes, as supported by the disclosure and the dependent claims the examiner interprets the crosslinking reaction step to include multiple steps and in one step the crosslinking accelerator is generated by light irradiation or heating. Claims 2-13, 16 and 17 depend from claim 1 and are indefinite for the same reasons.
Claims 3-5, 16 and 17 recite the limitation "the second stage of the crosslinking reaction".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is meant by “at at least one stage of stages from the second stage”. For examination purposes, the claims have been interpreted as the crosslinking reaction step having at least a first and a second stages and the “at at least one stage of stages from the second stage” meaning “at least at the second stage or a later stage”.
Claims 4 and 17 recite the strength of the precursor being improved at a stage of the crosslinking reaction. However, there would be no precursor after the crosslinking reaction has been started as it will have started to be converted into the void-provided structure. Therefore, it is indefinite as to how the precursor strength could be improved during crosslinking. For 
The term "long" in claim 13 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, if the prior art recites that the laminate can be formed continuously will be interpreted as reading upon the claims as presently presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
2.	Claims 1-5, 7-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (JP2014-046518, reference is made to the provided English translation).

I.	Regarding claims 1, 2, 7-11 and 13, Akimoto teaches a method of producing a laminated film (abstract) comprising an organic-inorganic composite film (which is a void provided layer, see page 14) and a resin film (bottom of page 16); the method comprising: providing a precursor of the organic-inorganic composite film on the resin film, where the precursor comprises a catalyst which may be a substance that generates a crosslinking reaction accelerator by heat or light and does not generate the accelerator during the providing a precursor step; and causing a crosslinking reaction in the precursor to provide the organic-inorganic void provided layer. Akimoto teaches that the substance that generates a crosslinking reaction can be a photoacid, photobase, thermal acid or thermal base which generates an acid or base by light or heat. Furthermore, Akimoto teaches the void-provided layer having a refractive index of less than 1.20 (middle of page 14), a proportion of void space of 20-80% (middle of page 14, and note that overlapping ranges are prima facie evidence of obviousness), a thickness of 80 nm-2 microns (Akimoto at claim 13, and note that overlapping ranges are prima facie evidence of obviousness) and a haze value of less than 0-3% (middle of page 15). Akimoto further teaches the organic-inorganic void provided layer including a part where structural units form a structure with void 
	Akimoto fails to explicitly teach an embodiment where the crosslinking reaction step has multiple stages. However, Akimoto does teach that crosslinking can be through a combination of crosslinking methods including light and heat (bottom of page 14), which would be multiple stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute performing the crosslinking in multiple stages where one is a heating stage and one is an irradiation stage for a single curing stage. One would have been motivated to make this modification as one could have made this modification with a reasonable expectation of success and a predictable result as Akimoto specifically recites that the process can be performed with multiple methods of crosslinking (comparable to multiple stages).

II.	Regarding claims 3 and 16, Akimoto teaches all the limitations of claims 1 and 2 (see above) including crosslinking through multiple stages including irradiation and heating (see above). Akimoto fails to explicitly teach that the second stage or a later stage is a heating stage. However, the specific selection of the order of process steps has been held prima facie obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 

III.	Regarding claims 4, 5 and 17, Akimoto teaches all the limitations of claims 1 and 2 (see above) and also that the process may comprise a combination of a heating stage and a light irradiation stage for crosslinking (see above). Furthermore, each additional degree of crosslinking will inherently result in an improvement in strength and peel strength as is well-known in the art based on an increase in the crosslink density of the resultant film. Therefore, Akimoto teaches increasing the strength and peel strength of the void-provided layer in a second or later stage as claimed.

IV.	Regarding claim 12, Akimoto teaches all the limitations of claim 11, but fails to teach the content of crosslinking agent in the void-provided layer. However, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication the concentration is critical. In this case, there is no evidence the concentration of the crosslinking agent is critical and it would have been obvious to one of ordinary skill in the art to optimize the concentration to provide a desired crosslink density of the void-provided layer. Note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference .

Allowable Subject Matter
3.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach or suggest the process of claim 6. In particular, the prior art fails to teach or suggest the refractive index of the void-provided layer being exactly 0.1 more than the refractive index of the precursor.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Leventis et al. (U.S. PGPUB No. 2004/0132846) cited for its teaching of aerogels (by definition void-provided articles, see abstract) formed from crosslinking silica sols (abstract) by 
	Kim et al. (“Photopatterned Nanoporous Media”) cited for teaching the use of a photoacid generator for catalyzing crosslinking of a silicon containing precursor to ultimately provide a nanoporous material (abstract).
	
Conclusion
	Claims 1-17 are pending.
	Claims 14 and 15 are withdrawn.
	Claims 1-13, 16 and 17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT S WALTERS JR/
January 29, 2021Primary Examiner, Art Unit 1796